Citation Nr: 0323207	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran had recognized guerilla service from February 
1945 to April 25, 1946, and Regular Philippine Army service 
from April 26, 1946, to May 1946.  He died in June 1996, and 
the appellant is his surviving spouse.

This matter is before the Board from a February 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.

The Board in April 2001 remanded this case for additional 
development.  The RO returned the case to the Board in May 
2002.

After the RO returned the case to the Board, the Board chose 
to undertake evidentiary development in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  In August 2002, the Board requested 
copies of the veteran's treatment records from the Veteran's 
Memorial Medical Center, Hilaga Avenue, Diliman, 0870 Quezon 
City, Philippines, from 1965 to 1996.  These records have 
been received.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops without obtaining a waiver.

Accordingly, this matter is REMANDED to the RO for the 
following:  

The RO should re-adjudicate the 
appellant's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

